                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 18-10511-R (KS)                                                 Date: May 13, 2019
Title      Curtis Ray Weaver v. Foss




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                              N/A
                  Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On December 19, 2018, Petitioner, a California state prisoner proceeding pro se, filed a
mixed Petition for Writ of Habeas Corpus (the “Petition”). (Dkt. No. 1.) On January 10, 2019,
Petitioner dismissed Grounds One and Two and requested a “Kelly stay.” (Dkt. No. 9.) On January
17, 2019, the Court granted Petitioner’s request for a Kelly stay and ordered Petitioner to file, inter
alia, status reports advising the Court of the status of his state habeas proceeding every 45 days.
(Dkt. No. 10.) Plaintiff filed his first status report on March 13, 2019. (Dkt. No. 13.) Accordingly,
his next status report was due on April 27, 2019.

       More than two weeks have now passed since Petitioner’s deadline for complying with the
Court’s January 17, 2019 Order, and Petitioner has neither filed a status report nor otherwise
communicated with the Court about his case. Accordingly, Petitioner is ORDERED TO SHOW
CAUSE no later than May 24, 2019, why this case should not be dismissed for his failure to
prosecute and comply with the Court’s prior Order.

       To discharge this Order and proceed with this action, Petitioner must file one of the
following on or before May 24, 2019:

        (1) a status report concerning his state habeas proceedings in case no. S254299; or
        (2) a request for a 30-day extension of time and a sworn declaration (not to exceed 3 pages)
            presenting a plausible and coherent explanation, supported by competent evidence
            whenever possible, for Petitioner’s failure to timely comply with this Court’s order.




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 18-10511-R (KS)                                              Date: May 13, 2019
Title      Curtis Ray Weaver v. Foss


       Alternatively, if Petitioner no longer wishes to proceed with this case, he may file a signed
document entitled “Notice of Dismissal” in which he requests the voluntary dismissal of this action
with no further consequence.

        Petitioner is expressly cautioned that his failure to timely respond to this order may
result in the Court vacating the stay nunc pro tunc and recommending dismissal of the action
based on Local Rule 41-1 and Rule 41 of the Federal Rules of Civil Procedure.


                                                                                              :
                                                                 Initials of Preparer        gr




CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
